This is an original habeas corpus proceeding. Motion to quash amended return has been denied and petitioner has filed replication.
The petitioner procured the writ upon alleging that sentence had been imposed upon him without any judgment of conviction having been pronounced against him. The amended return of the respondent is as follows:
"Comes now CARY D. LANDIS, Attorney General, and Roy Campbell, Assistant Attorney General, as Counsel for Respondents in the above entitled cause and files this an amended return on behalf of the Respondents, and for amendment to the return heretofore filed in the Supreme *Page 443 
Court on behalf of the Respondents in this cause files herein excerpts from Circuit Court Minute Book 1, Charlotte County, Florida, Fall Term, A.D. 1933, in and by which it is shown that Dick Waldrop, the Petitioner in this cause, was on Friday, October 27th, 1933, adjudged by the court to be guilty of assault with intent to commit murder in the Second Degree, and was thereupon sentenced to be confined and imprisoned in the State Prison of Florida for a term of Five Years.
"The certified record of the verdict of the Jury, the judgment of conviction and the sentence of the Court are hereby attached to and made a part of this Amended Return in the above entitled cause."
Attached to the return are the certified copies of entries as shown by Circuit Court Minute Book, as follows:
"Excerpts from Circuit Court Minute Book 1, Charlotte County, Florida, Fall Term, A.D. 1933.
"State of Florida versus                                               No. 154. "Dick Waldrop.
"Page 289.                     Friday, October 20th, A.D. 1933.
"We, the Jurors, find the defendant guilty of assault with intent to commit murder in the second degree.
"So say we all.
"JOHN A. WELCH, Foreman.
"Page 295.                     Friday, October 27th, A.D. 1933.
"Dick Waldrop, being tried and convicted by a Jury, and found guilty of the crime of assault with intent to commit murder in the second degree, the court thereupon finds and adjudges the defendant Dick Waldrop guilty of assault with intent to commit murder in the second degree. *Page 444 
"The Defendant being in open court was caused to rise and addressed by the court.
"You Dick Waldrop having been tried and convicted of the crime of assault with intent to commit murder in the second degree, what have you to say why the sentence of the law and the judgment of this court should not be passed upon you at this time, and the defendant answering nothing in bar or preclusion thereof, the following sentence was passed upon him, to-wit:
"It is, therefore, the judgment of this Court that you Dick Waldrop be confined and imprisoned in the State Prison of Florida for a term of five (5) years."
Certified copy of the entry in the Circuit Court Minute Book is the best evidence available in this Court as to what transpired in this regard and is not impeachable by any evidence of less dignity. The copy of entry in Circuit Court Minute Book affirmatively shows the judgment of guilt based on the verdict.
The replication does not traverse or deny the allegation that the purported copy of the entry in the Circuit Court Minute Book is a true and correct copy of same.
Therefore, the writ of habeas corpus is quashed and the petitioner is remanded to the custody of the respondents.
So ordered.
ELLIS, P.J., and TERRELL, J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment. *Page 445